 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 8
         DONALD W. WRIGHT,
 9                                                          CASE NO. 3:19-CV-5279-RBL-JRC
                                    Plaintiff,
10                                                          REPORT AND RECOMMENDATION
                    v.
11                                                          NOTED FOR: SEPTEMBER 13, 2019
         DEPARTMENT OF CORRECTIONS
12       et al.,

13                                  Defendants.

14
            Before the Court is plaintiff’s motion to withdraw complaint without prejudice (“motion
15
     for voluntary dismissal”). Dkt. 18. Defendants do not oppose plaintiff’s motion. Dkt. 19. The
16
     undersigned recommends that the motion be granted and that this case be dismissed without
17
     prejudice. The Court recommends denying plaintiff’s request for an undefined stay of this case.
18
                                                 DISCUSSION
19
            On April 12, 2019, defendants filed a notice of removal from Clallam County Superior
20
     Court. Dkt. 1. On April 15, 2019, defendants filed their answer. Dkt. 7. On July 1, 2019,
21
     plaintiff filed the motion for voluntary dismissal. Dkt. 18. In his motion, plaintiff requests that
22
     his complaint be dismissed without prejudice, or in the alternative, that he be granted an
23
     undefined stay of this case. Dkt. 18.
24


     REPORT AND RECOMMENDATION - 1
 1          Rule 41 of the Federal Rules of Civil Procedure sets forth the circumstances under which

 2 an action may be dismissed. Plaintiff must seek leave of Court to dismiss this action because an

 3 answer has been filed. See Dkt. 7.

 4          Here, plaintiff moves for dismissal the complaint without prejudice (Dkt. 18), and

 5 defendants do not oppose plaintiff’s motion (Dkt. 19). Accordingly, the Court recommends that

 6 plaintiff’s motion to dismiss be granted and that the Court dismiss this action without prejudice.

 7 The Court recommends that plaintiff’s alternative request for an undefined stay be denied.

 8          Pursuant to 28 U.S.C. § 636(b)(1) and Fed. R. Civ. P. 72(b), the parties shall have

 9 fourteen (14) days from service of this Report to file written objections. See also Fed. R. Civ. P.

10 6. Failure to file objections will result in a waiver of those objections for purposes of de novo

11 review by the district judge, see 28 U.S.C. § 636(b)(1)(C), and can result in a result in a waiver

12 of those objections for purposes of appeal. See Thomas v. Arn, 474 U.S. 140 (1985); Miranda v.

13 Anchondo, 684 F.3d 844, 848 (9th Cir. 2012) (citations omitted). Accommodating the time limit

14 imposed by Fed. R. Civ. P. 72(b), the clerk is directed to set the matter for consideration on

15 September 13, 2019 as noted in the caption.

16          Dated this 22nd day of August, 2019.

17

18

19
                                                          A
                                                          J. Richard Creatura
                                                          United States Magistrate Judge
20

21

22

23

24


     REPORT AND RECOMMENDATION - 2
